                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                    Civ. No. 2:20-cv-996 KRS/SMV

$1,612.00 IN U.S. CURRENCY,

GLOCK PISTOL, MODEL 22, 9MM, SERIAL NUMBER
AEZ977,

EXTENDED 9MM MAGAZINE,

EIGHT (8) ROUNDS OF 9MM BLAZER AMMUNITION,

               Defendants-in rem.

                   DEFAULT JUDGMENT AND ORDER OF FORFEITURE

       This matter having come before the court on the United States of America’s Motion for

Default Judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, the Court

having reviewed the motion and other material matters on file and being fully advised in the

premises, FINDS:

       1.      The statements contained in the Request for Clerk’s Entry of Default (“Praecipe”)

(ECF No. 6), the Clerk’s Entry of Default (ECF No. 7), and the Motion for Default Judgment (ECF

No. 8) are true.

       2.      This Court has jurisdiction over the parties to and the subject matter of this action

and power to enter this Default Judgment.

       IT IS THEREFORE ORDERED that Default Judgment is entered in favor of the United

States as to Defendants.
       IT IS FURTHER ORDERED that all right, title, and interest in the Defendant Currency

and Defendant Firearms and Ammunition is forfeited to the United States and title thereto is vested

in the United States.




                                             _____________________________________
                                             HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




Submitted by:
/s/
KRISTOPHER DALE JARVIS
Assistant U.S. Attorney




                                                2
